727 N.W.2d 612 (2007)
Timothy EGELER, Personal Representative of the Estate of Dorothy Egeler, Deceased, Plaintiffs-Appellees,
v.
Bradford WYLIE, M.D., and Chelsea Area Primary Care, PLLC, Defendants-Appellants.
Docket Nos. 132486, 132487. COA Nos. 272740, 272742.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the October 6, 2006 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.